BLD-109                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                        No. 14-4750
                                       ____________

                                 IN RE: PETER INGRIS,
                                                              Petitioner
                        __________________________________
                        On a Petition for Writ of Mandamus from
                             the United States District Court
                              for the District of New Jersey
                        __________________________________

                        Submitted Pursuant to Fed. R. App. Pro. 21
                                   February 12, 2015

                Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                            (Opinion filed: February 26, 2015)
                                     ____________

                                         OPINION*
                                       ____________


PER CURIAM

        Peter Ingris has filed a petition for writ of mandamus, two supplements, and an

amended petition. For the reasons that follow, we will deny the petition and amended

petition.

       Ingris is a litigant in a number of cases that were either disposed of or are currently

pending in the United States District Court for the District of New Jersey. His request for

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
mandamus relief is directed at several federal judges sitting in Newark who presided or

are presiding over those cases, including District Judges William J. Martini, Michael A.

Shipp, and Esther Salas, and also Magistrate Judge Michael A. Hammer. He also seeks

to mandamus Deputy-In-Charge Andrea Lewis-Walker. In Elias Mallouk Realty v.

Ingris, 2015 WL 224642 (D.N.J. Jan. 15, 2015), a landlord-tenant case which Ingris

removed to federal court from the Superior Court of New Jersey, Somerset County, Judge

Shipp recently denied his motion to consolidate his pending cases, and remanded to state

court. In doing so, Judge Shipp summarized Ingris’s cases and we adopt that summary,

as follows:

              1. Ingris v. Borough of Caldwell, et al., D.C. Civ. No. 14-cv-00855. Filed
              in February 2014 in federal court, Ingris alleged a violation of his civil
              rights by the Borough of Caldwell and others in connection with his
              company Dancesport4You.1 The case is assigned to Judge Salas and is
              active; various motions are pending.

              2. Pio Costa Foundation, Inc. v. Dancesport4You, et al., D.C. Civ. No. 14-
              cv-03332. Filed in January 2014 by the Pio Costa Foundation in the
              Superior Court of New Jersey, Essex County, at ESX-L-701-14, this
              lawsuit alleged non-payment of rent. Ingris removed the case to federal
              court in May 2014. District Judge William J. Martini remanded the matter
              to state court on July 21, 2014 for lack of federal subject-matter
              jurisdiction.2

              3. Ingris v. Bank of America, N.A., et al., D.C. Civ. No. 14-03726. Filed in
              May 2014 by Ingris in the Superior Court of New Jersey, Somerset County,
              against Bank of America and others, this suit alleged unlawful collection of
              debts and racial discrimination. The defendants removed the action to

1
  Ingris is black and a citizen of Germany.
2
  A District Court may remand for lack of subject matter jurisdiction at any time before
final judgment, 28 U.S.C. § 1447(c), and an order remanding a case to the state court
from which it was removed generally is not an appealable order. Thermtron Products,
Inc. v. Hermansdorfer, 423 U.S. 336, 343 (1976), abrogated on other grounds,
Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 715 (1996).
                                            2
              federal court and Judge Shipp recently denied Ingris’s application for a
              preliminary injunction, dismissed Counts One, Two, Three, and Four of the
              complaint with prejudice, and remanded to the Superior Court of New
              Jersey. Ingris, 2015 WL 226000 (D.N.J. Jan. 16, 2015).

              4. Ingris v. Borough of Caldwell, et al., D.C. Civ. No. 14-cv-06388. Filed
              by Ingris in July 2012 in the Superior Court of New Jersey, Essex County,
              but, in October 2014, Ingris removed the action to federal court in order to
              enjoin the presiding state judge – Judge Sebastian Lombardi – and the
              defendants from further acts aimed to violate his civil rights. Magistrate
              Judge Hammer issued an Order to Show Cause why the matter should not
              be remanded to state court because, in pertinent part, only a defendant may
              remove a case to federal court under 28 U.S.C. § 1441(a) and § 1446.
              Ingris, 2014 WL 7182411 (D.N.J. Dec. 16, 2014)

              5. Pio Costa Foundation Inc. v. Dancesport4You Inc., et al., D.C. Civ. No.
              14-cv-07382. As above, this action was filed by the Pio Costa Foundation
              in the Superior Court of New Jersey, Essex County, at ESX-L-701-14,
              alleging non-payment of rent. In November 2014, Ingris again removed
              this case to federal court. It is again assigned to Judge Martini and is
              pending.

              6. Ingris v. Drexler, et al., D.C. Civ. No. 14-2404. Filed by Ingris in federal
              court on April 14, 2014, the suit alleges that Drexler, Ingris’s ex-wife and
              former dance partner, an individual named Krentzlin, and others, defamed
              and injured him. The case is assigned to Judge Salas, who recently
              dismissed two of the defendants, 2014 WL 7271905 (D.N.J. Dec. 17,
              2014). The case remains pending as to the other defendants.

See Elias Mallouk Realty, 2015 WL 224642, at *1-2.

       In the mandamus petition, Ingris alleges that the five nominal respondents have

interfered with his rights under the federal removal statutes by blocking his removals to

federal court for political reasons. He asks that we order the respondents to cease this

conduct, to docket expeditiously all of his removed actions and all of his motions filed in

the removed cases, to permit a change of venue to Trenton, and to schedule his removed




                                             3
actions for “expeditious disposition;” he further asks that we lift the “administrative” bar

to his removals.” Petition at 6-7.

       We will deny the petition for writ of mandamus. Our jurisdiction derives from 28

U.S.C. § 1651, which grants us the power to “issue all writs necessary or appropriate in

aid of (our) . . . jurisdiction and agreeable to the usages and principles of law.” A writ of

mandamus is an extreme remedy that is invoked only in extraordinary situations. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). We will grant a writ of

mandamus only where three conditions are met: (1) there is no other adequate means to

obtain the relief sought; (2) the right to issuance of the writ is clear and indisputable; and

(3) we, in the exercise of our discretion, are satisfied that the issuance of the writ is

appropriate under the circumstances. In re Pressman-Gutman Co., Inc., 459 F.3d 383,

399 (3d Cir. 2006).

       We deny Ingris’s request for mandamus relief against the four federal judges

because he has failed to allege any facts to show that his First Amendment right of access

to the Newark Federal Court has been impeded or delayed. Indeed, nothing could be

further from the truth in that Ingris has successfully filed and removed numerous cases.

These cases have been docketed and disposed of or are proceeding in an expeditious

manner. The manner in which a District Court manages and disposes of cases on its

docket is within its discretion. In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d

Cir. 1982). Ingris’s allegation of delay in the disposition of his many cases finds no

support in the record and most certainly does not amount to a failure on the Newark

Federal Court’s part to exercise jurisdiction, see generally Madden v. Myers, 102 F.3d
4
74, 79 (3d Cir. 1996) (“[A]n appellate court may issue a writ of mandamus on the ground

that undue delay is tantamount to a failure to exercise jurisdiction.”). Furthermore,

mandamus will not lie to create subject matter jurisdiction for courts where such

jurisdiction would otherwise be lacking, Sygenta Crop Protection v. Henson, 537 U.S. 28,

32 (2002), and thus Ingris must comply with the statutory requirements for removal.

       One of Ingris’s allegations does, however, present a potential issue for concern.

With respect to his specific claim that his removals have been administratively blocked,

we note that, in support of this claim, he has attached to his petition a letter from Deputy-

In-Charge Andrea Lewis-Walker dated December 5, 2014, which states:

              Please find enclosed your recent submissions regarding “Criminal
              Complaint”. These are being returned to you as our office does not file
              criminal complaints submitted by pro se litigants. The United States
              Attorney for the District of New Jersey has the sole authority to prosecute a
              criminal case in this Court…. Accordingly, these proposed criminal
              complaints are hereby returned to you….

Petition, Exhibit 6 (citations omitted).

       Lewis-Walker’s letter states a correct proposition of law regarding the filing of

criminal complaints in federal court by private citizens, but it may not have been

responsive to the specific items submitted by Ingris for filing. Ingris appears to contend

that he submitted a Notice of Removal for filing and docketing in order to remove his

state court criminal prosecutions, State v. Ingris, Crim. Nos. S-2014-000177-1412 and S-

2014-000245-0704, from Hanover and Fairfield Township Municipal Courts to federal




                                              5
court, as authorized by 28 U.S.C. § 1443 and § 1455.3 Section 1443(a) provides for the

removal of a criminal prosecution commenced in a state court where the defendant “is

denied or cannot enforce in the courts of such State a right under any law providing for

the equal civil rights of citizens of the United States, or of all persons within the

jurisdiction thereof.” Section 1455 sets forth the procedures and requirements for

removal of criminal prosecutions, and subparagraph (b)(4) of § 1455 specifically states

that “The United States district court in which such notice is filed shall examine the

notice promptly.” 28 U.S.C. § 1455(b)(4).

       If Ingris submitted for filing a Notice of Removal of his state criminal

prosecutions and Lewis-Walker improperly failed to file it (and we do not find nor imply

that she did), we are confident that the failure was due to a misunderstanding of the

nature of Ingris’s submission rather than to any “administrative” bar in the Newark

Federal Court. Cf. 28 U.S.C. § 1455(a) (“A defendant … desiring to remove any

criminal prosecution from a State court shall file … a notice of removal … containing a

short and plain statement of the grounds for removal.”). In the event of an error in

docketing by court staff where the nature of the submission may have been

misunderstood, recourse may be had either by writing a letter to the Clerk of the District

Court seeking reconsideration of the decision, or by appealing the decision of the Clerk to

a United States District Judge in the Newark Federal Court in accordance with whatever

3
 We note the existence of a third prosecution in Morris County for “harassing
communication” in connection with Ingris’s attempt to serve papers on Krentzlin. His
petition for a writ of habeas corpus challenging an arrest warrant was recently dismissed
without prejudice by Judge Salas for failure to exhaust state remedies, Ingris v. Palmer,
2015 WL 381318 (D.N.J. Jan. 21, 2015).
                                               6
local rules or internal operating procedures might apply. Mandamus is not appropriate

where there are other adequate means to obtain the relief sought, In re Pressman-Gutman

Co., Inc., 459 F.3d at 399, as there are here. Given that Ingris has successfully removed

numerous cases to the Newark Federal Court, and successfully filed numerous cases, we

reject his allegation that there is a conspiracy by that Court to prevent him from

exercising rights that may be available to him under §§ 1443 and 1455.

       For the foregoing reasons, we will deny the petition, as amended, for writ of

mandamus.




                                             7